Citation Nr: 1203900	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disability, to include radiculopathy.  

2. Entitlement to service connection for the residuals of a fractured left femur.  

3. Entitlement to service connection for a right knee disability.  

4. Entitlement to service connection for a right hip disability.  

5. Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1968 to March 1970.  The Veteran also had National Guard service reported from February 1981 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied the Veteran's claims for service connection for osteoarthritis of the right knee (claimed as a right leg injury); residuals of a left femur fracture (claim as a left leg injury) and degenerative disc disease and degenerative facet disease (claimed as a back injury).  

In March 2009, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

In August 2009, the Board remanded the claims regarding a right knee disability, a back disability and the residuals of a left femur fracture.  The Board finds there has been substantial compliance with the August 2009 remand.  Since that time, the Veteran perfected an appeal on the two remaining issues; service connection for a right hip and left knee disability.  On the November 2010 appeal form, the Veteran checked that he wanted a hearing, but then withdrew this request in June 2011.  



FINDINGS OF FACT

1. A clear preponderance of the evidence is against a finding that a back disability, to include radiculopathy and related findings, had its onset in or is otherwise related to service.  

2. Residuals of a fractured left femur were noted on physical examination pursuant to service entry and clearly and unmistakably were not aggravated in service.  

3. A clear preponderance of the evidence is against a finding that a right knee disability had its onset in or is otherwise related to service.  

4. A clear preponderance of the evidence is against a finding that a right hip disability had its onset in or is otherwise related to service.  

5. A clear preponderance of the evidence is against a finding that a left knee disability had its onset in or is otherwise related to service.  


CONCLUSIONS OF LAW

1. A back disability, to include radiculopathy and related findings, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2. The residuals of a fractured left femur pre-existed service were not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

3. A right knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

4. A right hip disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

5. A left knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

For the claims for service connection for a back disability, residuals of a fractured left femur and a right leg disability, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) in an April 2006 letter.  A March 2006 letter informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For the claims for service connection for a right hip and left knee disability, the Veteran was sent a notice letter in December 2007 that satisfied the duty to notify.  For all claims, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran has been able to participate effectively in the processing of his claims.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran received a claim in conjunction with his claim for service connection for a back disability and for the claim for aggravation of the residuals of a left femur fracture.  The Board has obtained Social Security Administration (SSA) records.  The claims file contains all available private records the Veteran reported, including records from Dr. Jones.  The AMC attempted to obtain further records from Dr. Jones in March and August 2010 to verify that the Dr. Jones treated the Veteran for 

For the claims for service connection for a right leg disability (besides radiculopathy-that is covered under the back disability issue), a right hip disability, and a left knee disability, the Veteran has not been given a VA medical examination because it is not needed to make a decision in this case.  As explained further below, there is a lack of credible evidence that the Veteran suffered an event, injury, or disease in service related to these disabilities.  38 C.F.R. § 3.159(c)(4)(i) (2011).  Without such evidence, there is no way the claimed disability or symptoms may be associated with service.  Id.  VA's duty to assist is not invoked where no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Legal Criteria 

	Service Connection and Active Duty Service

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In adjudicating claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, in the Jandreau case in footnote 4, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377.  

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2011) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, bias, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002; 38 C.F.R. § 3.306(a) (2011).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  The presumption of aggravation applies to all who served on active duty for their period of service on active duty.  

Where the veteran served continuously for ninety (90) or more days during a period of service, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service Connection and National Guard Service (ACDUTRA and INACDUTRA)

Service connection for injury or disease incurred or aggravated during a period of ACDUTRA is warranted.  38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Service connection for only injury incurred or aggravated during a period of INACDUTRA is warranted (but injuries do include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a) (2011).  

Where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, if the claimant has achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  In a claim based on a period of active duty, the veteran must initially establish only that a preexisting condition worsened during the period of active duty, and at that point, a veteran has the benefit of the presumption of aggravation.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, however, because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation requires the aggravation to occur "in [the] line of duty" (38 U.S.C.A. § 101(24)(B)), the application of 38 U.S.C.A. § 101(24)(B) requires direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  As BOTH elements are required under the definition of "in [the] line of duty," just establishing that the condition worsened during service is not enough; thus, the presumption of aggravation does not apply where a claim is based on a period of ACDUTRA; the claimant must prove both elements.  

Where a claim is based on a period of INACDUTRA, the presumption of aggravation is not applicable, even if the claimant has achieved "veteran" status during a prior period of service for the same reasons listed above.  Smith v. Shinseki, 24 Vet. App. 40, 48 n.7 (2010).  

As mentioned above, arthritis is a disease that is subject to presumptive service connection under 38 C.F.R. § 3.309.  Such a presumption applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  A claimant whose claim is based on a period of ACDUTRA is not entitled to the presumption of service connection.  Smith, 24 Vet. App. at 47.  

By definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  In contrast, for a claimant whose claim is based on a period of ACDUTRA to establish entitlement to benefits, there must be some evidence that his or her condition was incurred or aggravated during the relevant period of service.  A claimant whose claim is based on a period of INACDUTRA can never be entitled to the presumption of service connection for the same reasons listed above.  Smith, 24 Vet. App. at 47 n.4.  

Analysis

	Low back disability and the residuals of a fractured left femur claims

The Veteran has a number of theories regarding his back disability and the aggravation of a left femur fracture.  In 2006 when he first filed his claim, he didn't mention that his left leg had been fractured prior to service.  He asserted that both back and leg problems started during his active duty service in August 1968 (see January 2006 claim and a May 2006 statement).  His DD 214 shows active duty service from March 1968 to March 1970.  He entered the National Guard in February 1981 and left in July 2001 (see January 2006 claim).  

He said during his period of active duty service, he jumped out of a helicopter in Vietnam and landed on a log or bush.  His left leg swelled and he couldn't walk.  He was taken to an evacuation hospital, and then transferred to Camp Zama in Japan.  He got a profile for his legs and back and couldn't do anything strenuous.  He finished out his time as a medical records clerk.  Later, he was in the National Guard and five years before leaving the Guard, running and pushups were "killing" his back and knees.  

In February 2008, he admitted in a statement that he was in car accident in 1964 and had a pin inserted in his hip and left knee for a year.  He said they were removed and he had no problems with his left leg.  He again referenced the helicopter jump, Camp Zama hospitalization and his new assignment as a records clerk due to his left femur residuals.  He then went on to say that he was in the National Guard for 18 years and continued to have problems with his legs and back.  He claimed his National Guard unit limited his duties but eventually he had to leave the National Guard and his job due to leg and back pain.  

At the March 2009 Board hearing, the Veteran admitted he was in a car accident in 1964 and injured his left leg only.  (Transcript, p 3.)  While in Vietnam, he jumped out of a helicopter and claimed he injured his back, among other things.  (Transcript, p 4.)  He stated "It shocked my whole body, my right and left side."  Id.  He explained he was not in combat at the time.  (Transcript, p 14.)  

He felt his leg condition was aggravated by military service and particularly, the helicopter jump in Vietnam.  (Transcript, p 11.)  He admitted he did not receive treatment for his right lower extremity and back during his hospital stay while on active duty.  (Transcript, p 16.)  After active duty, he said he "had problems" with his back and legs.  (Transcript, p 17.)  He asserted that his section sergeant "knew [he] had a profile" and that he received preferential treatment so he wouldn't have to do strenuous lifting.  Id.  

He claimed he was let out of the National Guard early but did not receive a medical retirement.  (Transcript, p 18.)  The Veteran admitted that there was a stretch of time from the 1970s to the 2000s with no treatment records regarding his legs.  (Transcript, p 20.)  Then he said Dr. Jones treated him "different times" besides when he was receiving physicals from the National Guard.  (Transcript, p 22.)  He stated that Dr. Jones was no longer able to practice at a local hospital because of "rumors" and "he didn't do just exactly what they wanted him to do."  (Transcript, p 22.)  

At the VA examination in October 2010, he told the examiner he thought his pain in his lumbar spine was secondary to his left leg fracture.  

The evidence shows that while the left femur appeared symptomatic temporarily in service, the Veteran was put on profile and then had no further problems.  When he was in the National Guard, he reported no left femur-related problems.  The evidence also shows no treatment, diagnoses or complaints for a back or related radiculopathy while in active duty service.  The first mention of back pain occurred in a January 2002 record, after the Veteran left the National Guard.  

The Board has reviewed the records from the active duty period of service.  At enlistment in March 1968, an evaluation of the lower extremities was normal on the report of medical examination.  An evaluation of the spine was normal.  It was noted there was a pin removed from the femur in the past.  On the report of medical history, the Veteran reported swollen or painful joints, cramps in his legs, and a history of broken bones.  He reported no back trouble of any kind.  In the physician's summary, his past left femur fracture was noted, as well as reported fractures of the tibia and ankle.  This record states "now has pin in femur - 1964."  

Records from September 1968 showed the Veteran reported his past history of a left femur fracture which, at the time, had become infected.  He was evacuated and admitted to the hospital and had complaints of pain with prolonged standing and walking which was getting worse recently.  Physical evaluation showed the back was within normal limits.  The clinical record cover sheet showed he had an old fracture of the left femur with myositis ossificans which was incurred in the line of duty.  The narrative summary noted past fracture in 1964 before service.  It was noted he had old scars, a palpable mass in the left thigh and normal knee and hip function.  

The summary states that after an X-ray and examination it was thought his leg pain was as a result of abnormal bone formation about an old fracture site due to a massive callus.  The record states: "This massive bone formation does now allow for normal functioning quadriceps mechanism thus giving a rise to the patient's pain symptomatology."  The diagnosis was a massive bone formation around an old fracture site, left femur, symptomatic.  He was discharged to duty with a profile.  

The October 1968 profile noted the diagnosis and stated he was not to crawl, stoop, run, or jump.  He was not to participate in prolonged standing, marching or strenuous physical activity.  

A December 1968 orthopedic consultation re-visited this issue.  The Veteran's past left femur fracture was noted; he was said to have sustained a mid-shaft fracture which was treated with an open reduction and internal fixation with a K-nail that had since been removed.  He reported problems with prolonged walking, running, and etcetera.  He reported pain at the fracture site and aching in the right thigh.  Physical examination showed both thighs were normal.  There was good musculature in the left thigh, full range of motion of the knee, no significant shortening, full range of motion of the hip, and no localized tenderness.  The right leg was exactly the same.  The impression was that he might be having symptoms from the abundant callus on the X-rays.  The doctor state: "With the permanent profile in effect, I think this is sufficient limitation for his duties, and he is encouraged to lead as normal a life as possible."  

A July 1969 service treatment record shows he was given a note which again said he was not to participate in strenuous physical activity.  

The January 1970 report of medical examination record showed a clinical evaluation of the lower extremities was normal.  A clinical evaluation of the spine was normal.  Scars were noted, including on his right cheek and medial left knee.  A very long scar was noted on the entire length of the left lateral thigh.  His past left femur injury, which was noted as existing prior to service, was noted.  No strenuous physical activity was recommended.  He did have a "3" under "L" for lower extremities, indicating significant limitations.  

The Board has reviewed the records from the National Guard period of service.  The April 1983 report of medical examination showed that a clinical evaluation was normal.  He reported a past broken bone on report of medical history.  In May 1987, the report of medical examination showed a clinical evaluation was again normal.  He also signed a statement saying to the best of his knowledge there was no change in his medical condition since 1983.  

In January 1992, a report of medical history showed the Veteran specifically reported his past fracture from 1964.  It was noted he had no residual loss of function and a clinical evaluation was normal.  Several annual medical certificates are in the file show the Veteran reported he had no medical problems; the dates include April 1994, February 1995, February 1996, March 1997, and February 1998.  A March 1996 report of medical examination and history showed a normal clinical evaluation of the spine and lower extremities and no recurrent back pain.  

An April 1999 record from Dr. Hollmann showed the Veteran had come for an appointment for a problem unrelated to the left leg or back.  Dr. Hollmann noted there was no history of injuries and the Veteran exercised fairly regularly and was in the National Guard.  Dr. Hollmann took X-rays and stated: "The only remarkable thing in the films is that he had the left femur fracture which apparently doesn't give him any problems."  

In the September 1999 report of medical history, the Veteran reported cramps in his legs.  The summary stated this happened with excessive exertion after exercise.  But he reported no past or current bone problems.  There was a normal clinical evaluation of the back and no recurrent back pain was reported.  The last National Guard service treatment record is an annual medical certificate from February 2000 where the Veteran only complained of broken ribs and nothing else.  

The Veteran's medical records after he left the National Guard in July 2001 are extensive because it is after that period he began to be treated for complicated orthopedic problems.  In January 2002, Dr. Jones diagnosed him with back pain, right sacroiliac joint pain, and right radiculopathy.  The same month, Dr. Hollmann stated the Veteran had a new problem: pain down back of right buttock and an L4-5 disc herniation was suspected.  A February 2002 follow up confirmed a mass or extruded disk at L4; he was sent to Dr. Jestus, a neurosurgeon the same month.  

Dr. Jestus stated an MRI showed an "extradural lesion just medial to the L4 pedicle which appears to me to be either a facet joint cyst versus a superiorly migrated L4/5 disc extrusion."  As a result, Dr. Jestus operated on the Veteran and removed a cyst.  (See February 2002 Cookeville RMC operative report).  A March 2002 follow up with Dr. Jestus showed that the Veteran improved initially.  By September 2002, scar tissue from that operation was causing right leg pain (see also September 2002 MRI).  An X-ray from the same month also showed degenerative disc disease at L5-S1 as well as the laminectomy defect at L4 on the right.  

Records from 2003, 2004 and 2005 show the Veteran continued to have problems with radiating pain and numbness in the legs (see April 2003 and August 2005 Dr. Hollmann records and May 2004 note from Dr. Jestus' physician's assistant).  July 2006 records from Doctors Jestus and Hollmann showed he had sciatica and low back pain.  Records show he had back surgery in October 2006, January 2007, and February 2007.  A January 2008 record from Dr. Hollmann showed he continues to have low back pain.  

Several physicians have commented on the Veteran's back and radiculopathy disability.  Dr. Jones has written four letters.  In April 2005, Dr. Jones wrote a letter for the Veteran stating that the Veteran injured his left knee and back during his active duty period of service.  Then he went on sick call, was hospitalized and eventually served the rest of his tour as a records clerk on profile.  This letter does not show that Dr. Jones had personal knowledge of this information and no opinion is provided.  

In February 2007, Dr. Jones submitted substantially the same letter as the one from 2005; He added at the end of the letter: "I treated him while in the National Guard for right and left knee and back.  I was also his family physician in civilian life and served with him in the National Guard for 10-12 years."  

In February 2008, Dr. Jones sent in his records and a comment: "In my opinion, the impact from jumping out of helicopter in Vietnam was the cause of damage to the back and hips."  Dr. Jones stated the Veteran had not been to Dr. Jones' office since November 2003.  Dr. Jones stated he had written several letters to VA for the Veteran and in May 2007 copies of the Veteran's medical records were filed with the state disability office.  

In January 2010, Dr. Jones submitted substantially the same letter as in 2005 and 2007, except at the end he added that he treated the Veteran for "those injuries to his back and both knees" intermittently up until three years ago.  This was when Dr. Jones and the Veteran were both in the Guard.  As noted above, the AMC requested additional records in March and August 2010 from Dr. Jones because he reported more recent treatment of the Veteran than what he stated in February 2008, but there was no response.  

In January 2006, the Veteran's chiropractor submitted a letter on the Veteran's behalf.  The chiropractor treated the Veteran since 2005 for recurrent low back and right leg pain.  The Veteran said he initially hurt his low back while in Vietnam and stated: "His records indicate that he was required to jump 12 feet from a hovering helicopter into rice patties twice daily."  The chiropractor did not state the record to which he was referring.  He claimed the Veteran landed in a "rice patty" resulting in a back injury.  The chiropractor referred to Dr. Jones' April 2005 statement, but mistakenly called him "Dr. Don Smith" (Dr. Jones' April 2005 letter was addressed to Don Smith, an employee at the local RO).  

The chiropractor stated that the Veteran enlisted in the National Guard in 1981 and in 2000 had right hip pain.  The chiropractor noted Dr. Hollmann's recommendation that he not participate in physical conditioning or go to Guard camp in February 2001.  The Veteran told the chiropractor that he could not run or walk and started riding a bike two to three times per week for physical exercise.  The Veteran's current back disability was referenced.  The chiropractor stated: 

I feel that enlight (sic) of the progressively worsening osteoarthritis of the right knee and hip, the recurrent lumbar radiculopathy post surgery, as well as the lumbar degenerative disc and facet disease, he will not ever be able to take part in any high impact PE ie: (sic) running, jumping or long distant (sic) walking.  Furthermore, I feel it is reasonable to conclude that the continuation of these activities have impart (sic) been responsible for progression of the osteoarthritis and DDD post injury.  

In July 2006 Dr. Lovett wrote a letter to VA.  Dr. Lovett noted the Veteran was a "long-term military person" and comes to the clinic for epidural steroid injections.  Dr. Lovett said it appeared Veteran had spinal stenosis at the L3-4 level but was otherwise "a very healthy gentleman."  Dr. Lovett admitted some changes occurred in a lower level from a disk herniation, but said the facets were surprisingly hypertrophic.  The Veteran told Dr. Lovett he jumped out a helicopter in Vietnam and injured his left knee.  The Veteran said this may have been an exacerbating factor to causing the unusual and accelerated changes in his facet joints in his back.  Dr. Lovett suggested that VA look into the possible source of the back pain so the Veteran may receive benefits.  

In November 2006 Dr. Jestus, the Veteran's surgeon, wrote a letter to Dr. Tolbert.  He said the Veteran had underlying social issues which might be related to his pain syndrome.  Dr. Jestus noted the Veteran was trying to "work through the VA system to convince them that his current pain is from a service related injury during his time in Vietnam and has currently been denied that initially."  Dr. Jestus commented that getting the Veteran on disability may be really the one thing the doctors could do for him.  

In July 2007, the Veteran reported information on his civilian job as a material handler to SSA.  He said that he walked and stood four hours per day.  This was a physical job involving lifting and packing.  He said his orthopedic illnesses first started to bother him in 2005 and he became unable to work in 2006.  

In October 2010, the Veteran attended a VA bones examination.  The claims file and medical records were reviewed.  The Veteran stated he fractured his left leg before service and stated his pain in his low back was due to the leg fracture.  He denied any left hip problem related to his femur fracture.  The Veteran mentioned he been in a bicycle accident earlier in 2010.  He had a right hip replacement, but could not state what caused the need for that.  

An X-ray showed an old healed fracture of the femoral shaft.  Ossification was present.  Mild left hip and more significant left knee degenerative changes were noted.  An X-ray of the spine was also taken showing remote postoperative and degenerative changes.  

The examiner noted relevant portions of the Veteran's medical history, including more recent findings, active duty service treatment records and National Guard treatment records.  

The examiner noted the Veteran claimed his low back disability was related to his left femur fracture.  The examiner stated that it was patently obvious that left femur fracture was not permanently aggravated by active duty and pointed to the numerous National Guard records which were negative for treatment, complaints or diagnoses of left leg or lower back.  The examiner pointed to the January 1992 report of medical history which stated there were no residuals or loss of function related to the past left femur fracture.  

The examiner went on to address the lumbar spine, stating that the SSA records showed the Veteran's spine disability began to interfere with his work in 2005; four years after he left the National Guard.  She noted that his job as a material handler and that such activity would have been precluded if the left femur fracture had been aggravated by active duty military service.  She stated that it was most likely that the degenerative disc disease of the lumbar spine was caused by the process of aging, a predisposition to disc pathology, coupled with the rigors of his civilian occupation.  

In consideration of all of the evidence and applicable law, the Board finds that service connection is not warranted for a back disability or for accompanying radiculopathy.  Also, service connection is not warranted for any residuals of a left femur fracture as the fracture was not shown to have been aggravated by service.  

While the Veteran has stated that at times he received sniper fire with his unit, he testified at the Board hearing he was not in combat when he jumped from the helicopter in service and reported to sick call the next day.  (Transcript, p 14.)  The Veteran made clear his injury was not due to combat service and the Board finds that the presumption related to combat service under § 1154 and § 3.304(d) does not apply to any of the claimed disabilities on appeal because the Veteran's theories of the case (and the evidence as a whole) do not show a combat-related injury.  

The Veteran is competent to report what he has actually experienced regarding residuals to his left femur fracture and a back disability with radiculopathy.  See Layno, 6 Vet. App. at 469-71; 38 C.F.R. § 3.159(a)(2).  The Board does not find the Veteran credible regarding his assertions that he injured his back during active duty service.  There is a conflict between this report and the many records in service that detail the Veteran's complaints and symptoms; he did not report back problems given multiple opportunities.  At separation in 1970, a clinical evaluation of the spine was normal.  When joining the National Guard in 1983, he reported no recurrent back pain.  In fact, he never reported back pain or problems throughout his active duty and National Guard service.  As a result, to the extent he asserts a back disability was incurred or aggravated during National Guard service, the Board finds him not credible due to the many records which showed he stated he had no medical problems.  

As for the competency of Dr. Jones, the Board finds his ability to practice well was at least called into question when the Veteran reported at the Board hearing that he lost his ability to practice at a local hospital.  Regardless of his medical license status, Dr. Jones is not competent to state what happened to the Veteran during the time of active service because he was not there to personally observe what happened.  See 38 C.F.R. § 3.159(a)(2).  

As for the National Guard service period, Dr. Jones is potentially competent to state what happened since they served together and Dr. Jones claimed to have treated the Veteran for a back disability.  However, the Board requested records from Dr. Jones multiple times and the records received do not show Dr. Jones treated the Veteran for a back disability.  Dr. Jones did not cite to a particular record.  This record is not included in what he submitted to VA.  The record showing the first back treatment is from after National Guard service in January 2002.  Dr. Hollman's January 2002 record also characterizes radiating pain as a "new problem."  Given the circumstances, the Board assigns Dr. Jones' statements and opinions less weight.  

The Veteran's chiropractor is competent to state what he observed about the Veteran's disability, however, the January 2006 opinion does not actually relate the Veteran's back disability to service, but only states generally that continuing physical activity was responsible for the radiculopathy and lumbar spine disability.  To extent he was relating the back disability to service, there was no factual support for this statement other than that the Veteran participated in physical training for the National Guard and he had a current disability.  The opinion is also vague on dates.  This opinion is assigned no weight.  

Dr. Lovett is competent to describe the Veteran's current back disability and what the Veteran told him about it.  Dr. Lovett did not give an opinion as to the etiology of the back disability.  His statement is assigned some weight.  

The Board finds the October 2010 VA examination report to be highly probative and assigns it great weight.  The examiner interviewed the Veteran, reviewed all the records in the claims file, summarized the file in detail, physically evaluated the Veteran and provided an opinion supported by the pertinent facts and an explanation.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  The Board finds the October 2010 opinion fully supported by the claims file.  

For both the active duty and National Guard (ACDUTRA/INACDUTRA) periods of service, the Board finds that a back disability, to include radiculopathy or other residuals, was not incurred or aggravated based on the October 2010 VA examiner's opinion.  There is also no showing that the arthritis presumption applies since there is no evidence any arthritis of the spine manifested to 10 percent from or more within one year from the date of the veteran's termination of such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The left femur fracture residuals were noted on the Veteran's service entry examination and the Veteran is not afforded the presumption of soundness.  It is clear and unmistakable that the residuals of a left femur fracture were not aggravated during active duty service.  In the October 2010 examiner's words, it is "patently obvious" that there was no aggravation.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly, 9 Vet. App. at 405.  Currently, the evidence shows the Veteran appears to have no residuals from the left femur fracture in that there has consistently shown to be no limitation of function.  As a result, there is no chance that aggravation occurred during National Guard service.  Smith v. Shinseki, 24 Vet. App. 40.  

	Bilateral knee and right hip disability

The Veteran initially characterized his claim as a "back, right and left leg injury" in January 2006.  In September 2007 he filed a new claim for "leg, hip and back injury."  In a February 2008 statement he mentioned his legs and a right hip replacement.  The medical evidence shows the Veteran has current knee disabilities.  

At the March 2009 Board hearing, the left knee and right hip issues were not on appeal yet.  However, the Veteran discussed the incident where he jumped out of a helicopter, as described above.  (Transcript, pp 3-4.)  

In his November 2010 appeal, the Veteran specifically asserts that his hip and knees were injured when he jumped from a helicopter while he was on active duty service in Vietnam.  

Service treatment records do not show complaints of, diagnoses for or symptoms of a right hip or knee disability.  At enlistment, an evaluation of the lower extremities was normal.  It was noted there was a pin removed femur in the past and the record states "knee unremarkable."  He reported swollen or painful joints, cramps in his legs, and a history of broken bones.  He did not have a "trick" or locked knee.  In the physician's summary, he reported right knee pain only with prolonged vigorous exercise with no swelling.  

As described above, the service treatment records mostly are concerned with the Veteran's past left femur fracture.  This is because that is the only real complaint the Veteran was reporting at the time.  The December 1968 orthopedic consult does show thigh pain.  Upon physical examination both thighs were normal.  The right leg was exactly the same as the left: good musculature, full range of motion of the knee, no significant shortening, full range of motion of the hip, and no localized tenderness.  

At separation in January 1970, a clinical evaluation of the lower extremities was normal.  He had a scar on his left knee.  His past left femur injury, which was noted as existing prior to service, was noted.  No strenuous physical activity was recommended.  He did have a "3" under "L" for lower extremities, indicating significant limitations.  

In the following reports of medical history, clinical evaluation of the lower extremities was normal: April 1983, May 1987, January 1992, March 1996, March 1997, February 1998, and September 1999.  On the September 1999 report of medical history, no arthritis was reported and he had no trick or locked knee.  The Veteran reported no medical problems on annual medical certificates in April 1994, February 1995, February 1996, March 1997, and February 1998.  

A March 1996 cardiology risk assessment shows the Veteran reported he ran fifteen miles per week (three miles per day for four days per week).  In March 1996, he stated on a report of medical history he did not have a trick or locked knee.  He had surgery on his right knee in 1994 and on his left in 1993.  He had no further problems.  He reported: "Torn cartilage in knee."  

In April 1999, a record from Dr. Hollmann, the Veteran's private physician, showed the Veteran had tenderness over the right hip.  There was no history of injury and he reportedly exercised regularly; Dr. Hollmann noted he was in the National Guard.  The Veteran reported that a prior injection by Dr. Jones had worked well.  An X-ray showed no problems.  Dr. Hollmann gave an injection to the right hip.  

On a February 2000 annual medical certificate, the Veteran only listed "broke ribs".  In May, Dr. Jones stated the Veteran had pain over his right hip.  According to the Veteran, he had arthritis in his hip.  Dr. Jones also opined that Veteran had degenerative arthritis in his right hip.  It was noted he was a long distance runner.  The same month, Dr. Hollmann wrote a letter to Dr. Jones stating that the Veteran had pain in the right groin.  Internal and external rotation were limited as compared to the left.  X-rays showed significant degenerative changes.  The next month, his right hip was still bothering him.  In February 2001 Dr. Hollmann wrote a letter of medical necessity for the Veteran stating that he was treating the Veteran for bilateral knee osteoarthritis and worsening osteoarthritis of the right hip.  Due to these problems and a shoulder condition, it was not recommended that he attend National Guard camp or participate in physical conditioning.  The letter does not suggest these disabilities were due to ACDUTRA or INACDUTRA service.  

In March 2000, a record from Dr. Hollmann showed the Veteran reported a new problem with his left knee.  The Veteran had fallen around the Christmas and injured his knee.  X-ray showed degenerative changes "albeit not bad."  Mild early arthritis was suspected.  Follow up later that month showed he was doing well.  In July, Dr. Hollmann noted a painful left knee with puffiness.  The Veteran left the Guard in July 2001.  

After his National Guard service ended, records show the right hip began to worsen until in May 2007 a total hip replacement recommended (see May 2007 Dr. Hollmann letter to Dr. Jestus).  This occurred in June 2007.  A September 2007 record from Dr. Hollmann showed his right hip improved after this surgery.  

As for the knees, the Veteran reported right knee pain (see April 2003 Dr. Hollmann record which states "no precipitating injury").  In May 2003, Dr. Hollmann performed surgery on the right knee and records from later that month showed the Veteran improved.  He continued to have some pain and did have arthritis in the right knee.  In July 2006 Dr. Hollmann stated the left knee was much more arthritic than the right.  

As mentioned, in January 2006 the Veteran's chiropractor stated the continuation of physical activities like high impact physical exercises were, in part, responsible for the progression of the osteoarthritis of the right knee and hip.  

Also mentioned above, in February 2007 Dr. Jones stated he treated the Veteran while in the National Guard for both knees and the back.  He did not mention the right hip.  Dr. Jones was also his family physician in civilian life.  In February 2008, Dr. Jones opined that jumping out of a helicopter in Vietnam was the cause of damage to the back and hips.  This time he did not mention the knees.  In January 2010, Dr. Jones wrote substantially the same letter as in 2005 and 2007, except at the end Dr. Jones added that he treated the Veteran for "those injuries to his back and both knees" intermittently up until three years ago.  This time he did not mention the right hip.  

Again, the Board finds the Veteran was not in combat by his own admission when the alleged injuries in service happened and that the combat presumption does not apply.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  

Once again, the Board finds the Veteran competent to relate what he has experienced regarding his orthopedic disabilities.  However, the Board does not find the Veteran credible when he states that he incurred  right hip and bilateral knee disability in service.  The reason is because the service treatment records from the active duty period of service do not show treatment for, complaints of, or diagnoses of a right hip or bilateral knee disabilities.  The Veteran complained of thigh pain once in December 1968, however, an evaluation of the lower extremities was completely normal in both legs.  Upon separation, evaluation of the lower extremities was also normal-except for the prior fracture of the left femur as explained above.  

Additionally, the Veteran went into the National Guard in 1983 and reported no bone, joint or knee problems on his report of medical history.  He consistently failed to report knee or hip issues.  When he did, it was only to report past surgeries in the 1990s.  After that point, he consistently denied knee problems (see annual medical certificates after 1996 and the September 1999 report of medical history).  The Board finds the Veteran is not credible in stating he incurred a right hip or bilateral knee disability during active service.  The Veteran did not assert that a bilateral knee or right hip disability was incurred during National Guard service.  His statements and testimony is assigned little weight.  

The Board finds Dr. Jones to also be inconsistent in first stating he treated the Veteran while he was in the National Guard for his knees, then that active duty service caused a hip problem, then that he intermittently treated the Veteran for his knees.  There is no citation to a specific record from Dr. Jones that shows a link between National Guard service and the knees.  Dr. Jones does not discuss the December 1968 record which shows the hips were normal.  The Board again assigns Dr. Jones' statements little weight.  

Dr. Hollmann's record from April 1999 noted Dr. Jones had given the Veteran an injection for the right hip prior, but the records received from Dr. Jones do not reflect that treatment.  In any case, there had been no prior injury.  While the Veteran's right hip started to be symptomatic toward the end of his National Guard service, there is no evidence of a relationship between ACDUTRA or INACDUTRA service in the National Guard and the right hip-instead the Veteran alleges any relationship happened during active duty service only.  

The chiropractor also does not cite to a specific incident that occurred in service and only referred to the right knee and hip.  This opinion is assigned no weight.  

The Board finds there is no event, injury or disease that occurred in service that would trigger the duty to assist to get an examination under 38 C.F.R. § 3.159(c)(4)(i)(B).  The Board finds that a bilateral knee and right hip disabilities were not incurred or aggravated during active service.  

The Veteran does not specifically allege that his right hip and knee disabilities were incurred during his National Guard service.  He is relatively silent on the issue.  These records do not show the incurrence of knee or hip disabilities during the ACDUTRA and INACDUTRA service the Veteran had while in the National Guard.  The Veteran reported in the 1990s that his knees had been operated on, but there was no suggestion that this was an ACDUTRA or INACDUTRA injury.  After that point, the Veteran consistently reported no problems with his knees.  Also, there is no showing in the evidence that a right hip disability was incurred during ACDUTRA or INACDUTRA service.  The evidence does not show that service connection for the bilateral knees and/or a right hip disability is warranted on any basis.  



ORDER

Service connection for a low back disability, to include radiculopathy and related findings, is denied.  

Service connection for the residuals of a fractured left femur is denied.  

Service connection for a right knee disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for a left knee disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


